MARSHALL, C. J.
1. By the provisions of section 614-91, General Code, an applicant for a certificate to operate motor transportations over all the streets and highways of the state must give notice of the filing thereof by publication made one a week for three weeks in a newspaper of general circulation published at the county seat of each county in the state in or through which the applicant proposes to operate.
2. A certificate for motor transportation of passengers upon irregular routes over all public highways, roads and streets in the State of Ohio for the convenience of the casual travelers over highways, roads and streets already traversed by regular routes, is unauthorized where it is not shown that the regular lines of transportation service are not furnishing reasonable facilities for such travel.
2. Casual and unusual service such as heretofore has been rendered under private contract is not the proper subject-matter of a certificate of public convenience and necessity.
Order reversed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.